Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Reasons for Allowance is in response to the amendment filed on 5/10/21. 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Allowable Subject Matter
Claims 1-20 are allowed.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nolan R. Hubbard (Reg # 62,327) on 6/8/21.

This application has been amended as follows:
AMENDMENTS TO THE CLAIMS:


Claim 16 (currently amended):  A system comprising: 
one or more processors;
memory storing instructions configured to execute on the one or more processors;
a storage unit;
a storage proxy; 
a data auditor; and
a service broker executing on the one or more processors, wherein the service broker is configured to: 
receive a request to store data in a public storage which includes at least one of (i) a block storage in which files are split into evenly sized blocks of data, and (ii) an object storage in which data is stored in objects in a flat structure, wherein the request includes at least one of user information and a container image,  
determine that data auditing is necessary based on the at least one of user information and the container image, and
create the storage unit in the object storage and the storage proxy, 
wherein the storage proxy is configured to:
store the data, and 
wherein the data auditor is configured to: 
retrieve the data from the storage proxy, 
determine a data qualification, and 
notify the storage proxy of the data qualification.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed in view of the reasons argued by applicant remarks filed 5/10/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims 1-21 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-20 are hereby allowed in view of applicant remarks filed 5/10/2020 persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
6/10/21